Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 1
                                                                       Page
                                                                         of 8 1 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 2
                                                                       Page
                                                                         of 8 2 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 3
                                                                       Page
                                                                         of 8 3 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 4
                                                                       Page
                                                                         of 8 4 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 5
                                                                       Page
                                                                         of 8 5 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 6
                                                                       Page
                                                                         of 8 6 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 7
                                                                       Page
                                                                         of 8 7 of 8
Case 7:20-cr-00240
     Case 7:20-cr-00240
                    Document
                        Document
                             130 *SEALED*
                                  188 Filed on
                                            Filed
                                               02/23/21
                                                  on 10/20/20
                                                        in TXSD
                                                              in TXSD
                                                                  Page 8
                                                                       Page
                                                                         of 8 8 of 8
